DETAILED ACTION
Acknowledgements
The amendment filed 12/06/2022 is acknowledged.
Claims 1-8 and 21-28 are pending.
Claims 1-8 and 21-28 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 12/06/2021 is acknowledged.  
Claims 9 and 29 are directed to Species B.  Applicant’s representative agrees to cancel these claims.  See the attached interview summery for detail.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-8 are directed to a method and claims 21-28 are directed to system.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) financial transaction.  Specifically, the claims recite “receiving a transaction request…; extracting percentage allocations…in the transaction request…; recording first transaction…in a block…, recording a second transaction on the block…; transmitting an identifier for the second transaction…to the centralized machine…”, which is business relations within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting financial transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of distributed ledger transaction machines, blockchain, processor and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting financial transaction including receiving transaction request, extracting information from the transaction request, recording extracted transactions to a block, and transmitting the restricted transaction identifier to the centralized machine.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 21-28 are system claims that are used to perform the method claims 1-8 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve financial transaction including receiving transaction request, extracting information from the transaction request, recording extracted transactions to a block, and transmitting the restricted transaction identifier to the centralized machine.  This only uses the processor or computer system to automate or implement the abstract idea of performing financial transaction.  Dependent claims 2 and 22 describe the second transaction. Dependent claims 3, 8, 23 and 28 describe the identifier of the second transaction.  Dependent claims 4, 6, 24 and 26 describe marking of the second transaction.  Dependent claims 5 and 25 describe percentage allocation.  Dependent claims 7 and 27 describe identifying information.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing financial transaction including receiving transaction request, extracting information from the transaction request, recording extracted transactions to a block, and transmitting the restricted transaction identifier to the centralized machine.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a distributed ledger transaction machines, blockchain, processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
	
Unclear Scope
Claims 2 and 22 are performed by a distributed ledger node according to their independent claims 1 and 21 respectively. However, the claims 2 and 22 recite “where the second transaction is added to a controlled ledger on the centralized machine.” It is unclear the claims are performed by the distributed ledger node or the centralized machine.  (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Dependent claims 3-4 and 23-24 are also rejected as each depends from claims 2 and 22 respectively.

Insufficient Antecedent Basis
Claims 5 and 25 recite the limitation “wherein the total of the first and second percentage allocation is equal to one.” in line 1 of claims 5 and 25 respectively.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over “Blockchain for the Common Good: A digital Currency for Citizen Philanthropy and Social Entrepreneurship” (“Jain et al.”) in view of US Application Publication US20150228022A1 (“Brown”).

Regarding claim 1 and 21, Jain et al. teaches:
receiving a transaction request on a first distributed ledger transaction machine of a plurality of distributed ledger transaction machines, which are part of a distributed ledger network, each storing an identical copy of a blockchain; (page 1387-1388 Section IC. Distributed Ledger, page 1391 Section III B. Distributed-Ledger and Consensus)
recording a first transaction extracted from the transaction request in a block on the blockchain, on the first distributed ledger transaction machine according to a first percentage allocation from the extracted percentage allocations, where the first transaction can be freely exchanged and transferred on the distributed ledger network and is unmarked; (page 1390 left column last para – right column first para; pages 1392 Fig. 2)
recording a second transaction on the block on the first distributed ledger transaction machine according to a second percentage allocation from the extracted percentage allocations, including restricting the second transaction via a marking in the second transaction’s data where the marking enables a centralized machine to control access and use of the second transaction, which is not controlled by the distributed ledger network; and (page 1390 left column last para – right column first para; pages 1392 Fig. 2)
transmitting an identifier for the second transaction to the centralized machine for storage and management. (page 1391 left column Section IIIB. Distributed-Ledger and Consensus, page 1393 Section IVC.)
Jain et al. does not explicitly disclose:
extracting percentage allocations for each transaction in the transaction request as well as a set of identifying information indicating an owner for at least one of the transactions;
However, Brown discloses:
extracting percentage allocations for each transaction in the transaction request as well as a set of identifying information indicating an owner for at least one of the transactions; (Abs, ¶0012 and ¶¶0050-0051)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Blockchain for the Common Good of Jain et al. by adding resource percentage allocation in accordance with the teaching of Brown. This modification enable’s Jain’s system to support multiple transactions within a single request.  It improves the user experience.

Regarding claims 2 and 22, Jain et al. in view of Brown discloses all the limitations as described above.  With respect to “where the second transaction is added to a controlled ledger on the centralized machine.” It describes the second transaction.  However, the description of the second transaction is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claims 3 and 23, Jain et al. in view of Brown discloses all the limitations as described above. Jain et al. further discloses:
where the identifier for the second transaction is a hash associated with the second transaction (page 1392 right column Fig.2, Section A. Transaction structure)
with respect to “[identifier] is stored in the controlled ledger to identify the second transaction” It describes the second transaction.  However, the description of the second transaction is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claims 4 and 24, Jain et al. in view of Brown discloses all the limitations as described above.  Jain et al. further discloses:
wherein the marking is a data field logged as part of the second transaction recording on the block and indicates to the distributed ledger network that the second transaction cannot be used. (page 1387 left column last para)

Regarding claims 5 and 25, Jain et al. in view of Brown discloses all the limitations as described above.  Brown further discloses:
where the total of the first and second percentage allocation is equal to one. (¶¶0051-0052)

Regarding claims 6 and 26, Jain et al. in view of Brown discloses all the limitations as described above.  Jain et al. further discloses:
where the marking is a data field logged as part of the second transaction recording on the block. (Jain page 1387 left column last para, page 1388 left column 1st para)

Regarding claims 7 and 27, Jain et al. in view of Brown discloses all the limitations as described above.  Jain et al. further discloses:
where the set of identifying information includes the exact legal name of a charitable institution and associated tax identifier of the owner. (page 1388 left column 1st para)

Regarding claims 8 and 28, Jain et al. in view of Brown discloses all the limitations as described above.  Jain et al. further discloses:
wherein the transmitted identifier is a hash of the second transaction and the set of identifying information includes at least one of the owner’s mailing address, website address, annual tax period, customer receipt number, a customer receipt number, an Automated Clearing House confirmation number, a donor identification, or identification of contribution amount. (page 1392 right column Fig.2, Section A. Transaction structure)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        	

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685